Case 7:20-mj-00672 Document 1 Filed on 03/10/20 in TXSD Page 1 of 4

United States District Court

 

AO 91 (Rev. 11/11) Criminal Complaint trict Of Texas
UNITED STATES DISTRICT COUR Far 1.0 2009
Southern District of Texas . David J. Bradley, Clerk.

United States of America

 

 

 

 

Vv. Case No M- 20 _— OG@7 oO — V.
Pedro ALVAREZ Jr. , .
DOB: ! 1999 be
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 23, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a) (1) Knowingly and intenionally possess with intent to distribute 17.30 kilograms

of crystal methamphetamine a schedule II controlled substances

This criminal complaint is based on these facts:

See Attachment

@ Continued on the attached sheet.

 

 

Luis Rosales, DEA Task Force Officer

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 3 }O l207.6 . {$$ $<_<_<—<—_
Kx Judge's signature
c
City and state: Mt Allen } [eras . Scotf Hacker, U.S. Magistrate Judge

/ Printed name and title

 

 
Case 7:20-mj-00672 Document 1 Filed on 03/10/20 in TXSD Page 2 of 4
ATTACHMENT

On Tuesday, April 23, 2019 DEA Special Agents (SAs) established surveillance at Cesar Alexis HERRERA-
FLORES’ (hereafter HERRERA) residence located at 541 6 % Street in Alamo, Texas. At approximately
3:40 p.m., Agents observed a red Volkswagen Jetta, bearing TX license plate KCF-3156 (hereafter
TARGET VEHICLE #1) arrive at the residence. A single male subject, HERRERA, exited the driver side of
TARGET VEHICLE #1 and entered the residence. Approximately five minutes later, Agents observed
HERRERA exit the residence and re-enter TARGET VEHICLE #1 and depart the residence.

Agents maintained surveillance of the TARGET VEHICLE #1 and observed TARGET VEHICLE #1 arrive ata
Dollar General store, located at 4215 North FM 493 in Donna, TX, at approximately 4:03 p.m. Agents
observe the TARGET VEHICLE #1 park facing east and observed that HERRERA appeared to be talking on
a cellular phone.

At approximately 4:09 p.m., Agents observed a white Nissan Sentra, bearing Texas license plate KJN-
9222 arrive in the same parking lot and park directly next to TARGET VEHICLE #1. Agents observed
HERRERA exit the driver side door of TARGET VEHICLE #1 and position himself in between both vehicles.
HERRERA then opened the rear driver side door of TARGET VEHICLE #1 and the rear passenger side door
of the white Nissan Sentra. Agents observed HERRERA reach into the back seat of TARGET VEHICLE #1
and observed him transfer two medium-sized black boxes into the back seat of the white Nissan Sentra
(hereafter TARGET VEHICLE #2).

At approximately 4:12 p.m., Agents observed both TARGET VEHICLE #1 and TARGET VEHICLE #2 depart
the Dotlar General parking lot. TARGET VEHICLE #1 drove southbound on FM 493 and D-82 agents
terminated surveillance on it. Agents then observed TARGET VEHICLE #2 drive northbound on FM 493
and D-82 agents initiated mobile surveillance on it. Agents maintained surveillance of TARGET VEHICLE
#2 and observed it arrive at a second Dollar General store located at 7900 North FM 493 in Donna, TX.
Agents observed TARGET VEHICLE #2 park on the northeast side of the Dollar General building. Agents
observed an older Hispanic male subject wearing a multicolored shirt and red cap, later identified as
Sergio ANAYA, exit the TARGET VEHICLE #2 and walk into the Dollar General.

Agents conducted foot surveillance inside the Dollar General and observed ANAYA walk in and out of the
store multiple times and observed that ANAYA appeared to be looking around repeatedly.

At approximately 4:30 p.m., Agents observed ANAYA enter the driver's seat of the TARGET VEHICLE #2
and remain stationary. ,

A approximately 5:03 p.m., Agents observed a silver Volkswagen SUV (hereafter TARGET VEHCILE #3),
bearing Texas license plate LCJ- 1891, park next to the TARGET VEHICLE #2. Agents observed both

ANAYA and the driver of TARGET VEHICLE #3 exit their vehicles and together went inside the Dollar
General store. Agents observed that the driver of TARGET VEHICLE #3, later identified as Geronimo John
GONZALEZ-Moreno (hereafter GONZALEZ), appeared to be a young Hispanic male wearing a white t-
shirt and blue jeans. (AGENT'S NOTE: A subsequent query of Texas license plate LCJ- 1891 listed
Geronimo John GONZALEZ as the registered owner located at 702 Excalibur Street in Edinburg, TX. VIN
1V2SR2CA7JC580540.)

At approximately 5:10 p.m., Agents observed both ANAYA and GONZALEZ exit the Dollar General and
switch vehicles. Agents observed TARGET VEHICLE #3 exit the Dollar General parking lot and drive
northbound on FM 493 and observed TARGET VEHICLE #2 drive southbound.
Case 7:20-mj-00672 Document 1 Filed on 03/10/20 in TXSD_ Page 3 of 4
ATTACHMENT

At approximately 5:12 p.m., Agents observed TARGET VEHICLE #2 pull into the driveway of a residence
located at 6205 North FM 493 in Donna, TX. Agents drove past the residence and observed a Hispanic
male subject in a blue t-shirt open the front gate to the property. Agents observed the TARGET VEHICLE
#2 drive into the property and observed GONZALEZ exit the TARGET VEHICLE #2. Agents drove past the
residence again and observed TARGET VEHICLE #2 parked in the garage area, facing FM 493, and
observed that the garage door was open. Agents observed GONZALEZ speaking with another male
subject, later identified as Pedro ALVAREZ Jr., while standing next to the driver’s side door of TARGET
VEHICLE #2. At approximately 5:16 p.m., Agents observed TARGET VEHCILE #2 depart the residence and
drive northbound on FM 493. Agents observed TARGET VEHICLE #2 conduct a U-turn and drive
southbound on FM 493. Agents observed the TARGET VEHICLE #2 turn westbound onto Mile 15.

At approximately 5:19 p.m., Hidalgo Constable found probable cause to stop the TARGET VEHICLE #3
and conducted a traffic stop. The driver was identified as Sergio ANAYA and was subsequently released.

At approximately 5:28 p.m., Texas Department of Public Safety (DPS) State Trooper found probable
cause and conducted a traffic stop on the TARGET VEHICLE #2. The driver was identified as Geronimo
John GONZALEZ-Moreno. Agents approached GONZALEZ and engaged in conversation. GONZALEZ
stated that he was on his way to his "compadre's" house and had just recently left the Dollar General
store. Agents asked GONZALEZ if he had come from a house and GONZALEZ repeated that he had just
left the Dollar General and denied that he had visited a house prior to the traffics top. GONZALEZ was
subsequently detained.

At approximately 5:39 p.m., Agents approached the residence where TARGET VEHICLE #2 had gone to.
Agents made contact with the owner of the residence who identified herself as Norma Lisa BARRERA.
Also at the residence was BARRERA's oldest son, Pedro ALVAREZ Jr, and several other children. Agents
made contact with BARRERA and at approximately 6:00 p.m. obtained verbal consent from BARRERA to
search her residence.

Agents made contact with the older Hispanic maje subject in the blue t-shirt who was identified as
Mauro Lazaro ORTIZ (hereafter ORTIZ). Agents asked ORTIZ what he had seen in the last hour and ORTIZ
advised Agents that he (ORTIZ) was standing in the front yard working outside when a car pulled up into
the driveway. ORTIZ stated that the driver told him (ORTIZ) to open the front gate and he (ORTIZ)

opened it. ORTIZ stated that the male subject (GONZALEZ) drove the vehicle into the property and
parked outside the garage area. ORTIZ stated that the male subject (GONZALEZ) asked him (ORTIZ) for
help in unloading some speakers from the vehicle into the garage. ORTIZ stated that he agreed and that
they (ORTIZ and GONZALEZ) each grabbed one. ORTIZ stated that the guy (GONZALEZ) opened and
closed the garage and that after he (ORTIZ) unloaded the boxes he (ORTIZ) went to the backyard. Agents
asked ORTIZ if he had ever seen the male subject (GONZALEZ) and ORTIZ stated "no".

At approximately 6:10 p.m., Agents observed two black speaker boxes in the back of the garage, next to
the washing machine. At approximately 6:15 p.m., Pharr Police Department narcotic canine (K-9) Officer
deployed his K-9 "Logan" and conducted an open air sniff around the two black speaker boxes. K-9
"Logan" gave a positive indication to presence of narcotic odor emitting from the two speaker boxes.

At approximately 7:00 p.m., the two black speaker boxes were placed into Texas DPS Trooper’s patrol
unit. The Trooper transported the two speaker boxes and GONZALEZ to the DEA office in McAllen, TX.
Case 7:20-mj-00672 Document 1 Filed on 03/10/20 in TXSD Page 4 of 4
ATTACHMENT

At approximately 8:10 p.m., Agents advised GONZALEZ that he was only detained for investigatory
purposes. Agents read GONZALEZ his Miranda Rights in his preferred language of Spanish. GONZALEZ
invoked his Miranda Rights and did not want to speak to Agents. At approximately 8:30 p.m., GONZALEZ
was released and departed the DEA office in TARGET VEHICLE #2.

On April 24, 2019, ALVAREZ Jr., voluntarily met with Agents at the DEA McAllen District Office to discuss
the narcotic seizure and events that occurred the day prior. Agents advised ALVAREZ Jr. that he
(ALVAREZ Jr.) is speaking with Agents voluntarily, that he is not detained and is free to leave when he
pleases. ALVAREZ Jr. acknowledged by nodding his head. ALVAREZ Jr stated that a guy, unknown to
him, showed up to his (ALAVAREZ Jr) house and asked ALAVREZ Jr to help him move "stuff" from his car,
the white Nissan Sentra, into ALVAREZ Jr’s garage. ALVAREZ Jr stated that he (ALVAREZ Jr) carried one
speaker box from the vehicle into his garage and that Mauro (ORTIZ) carried the second speaker box
into the garage. ALAVREZ Jr stated that after the speaker boxes were placed into the garage, the male
subject departed in the white Nissan Sentra. When agents questioned ALVAREZ Jr why he would let a
stranger onto his property and leave items with him without instruction, payment or further contact,
ALAVREZ Jr replied “I don’t know” several times.
